Case 1:21-cv-20499-CMA Document 19 Entered on FLSD Docket 06/14/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 21-20499-CIV-ALTONAGA/Torres

  MIKE DONOVAN, et al.,

         Plaintiffs,
  v.

  OFFICER FERNANDO RIVADENEIRA, et al.,

        Defendants.
  _________________________________________/

                                              ORDER

         THIS CAUSE came before the Court sua sponte. Defendants appear to have been served.

  (See Returns of Service [ECF No. 18]). To better manage the orderly progress of the case, it is

         ORDERED that Defendants shall submit a single combined response or separate answers

  by June 30, 2021.

         DONE AND ORDERED in Miami, Florida, this 14th day of June, 2021.



                                                      _________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
